Chapman, J.
This action is brought upon a promissory note for five hundred dollars payable on demand with interest, with the additional words, “ the above payable in specie.” The plaintiff proved that he had demanded payment of the note in specie, and offered to prove that on the day when he made the demand, specie was worth a certain premium above par. He contends that he is entitled to recover judgment for the amount of such premium in addition to the sum of five hundred dollars and interest.
This position assumes that specie is to be regarded as an article of merchandise, and not as money. For if we regard it as money, it is itself the standard of value, and the statement that a dollar can be above or below par is absurd. It is, in effect, a statement that a dollar can be worth more or less than a dollar.
Dealers in money may, for their own convenience, and especially in respect to foreign trade, treat money as merchandise, and speak of gold or silver as being above or below par. But when a gold or silver dollar is spoken of in this manner, it is with reference to something else as a standard of par value. Thus it has sometimes happened that the market value of these two metals has changed, and that a dollar in silver has been worth more in the market than a dollar in gold. Yet courts have *519been compelled by law to treat them as money, and to regard a dollar of one metal as equal to a dollar of the other. Equality may be wholly or partially restored by debasing one species of coin, or improving that of the other. It is one of the attributes of sovereignty to do this, and when it is done courts of law must conform to the change, and regard that as a dollar which congress declares to be so.
A judgment in a suit upon a note must be rendered for a certain sum in money, expressed in dollars and cents. Execution must issue for this sum, with costs; and the amount is to be collected. If we were to add to the amount of the note and interest a further sum, for example, one hundred dollars, as a premium on specie, the execution would still be collectible in money. If the officer could seize a sufficient amount of gold or silver to pay the execution and costs, he could pay to the plaintiff the specie, and thus the plaintiff would obtain more than the amount of his debt. If the defendant’s goods should be sold at auction on execution, and the purchasers should pay in specie, the same result would follow. If land should be set off on execution, its value may be so changed by the condition of the currency, as to affect the interests of the parties materially. It may be that the judgment will remain unsatisfied till gold shall, as merchandise, sink below par. This would again affect the interests of the parties and the value of the judgment. The weekly fluctuations of the gold market are constantly operating in the same way. But these are matters which are beyond the reach of courts of law. They involve values, and sometimes equities, which no judicial tribunal can adjust or regulate. All that courts can do is to treat as money that which the statutes of the United States, legally enacted, declare to be money.
If it were in our power to render a specific judgment, designating the species of currency in which it should be paid, we might avoid some of the existing difficulties; but we have no such authority. Exceptions overruled